DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3, 5-13, 15-19 are pending.  Claims 4, 14, 20 have been cancelled.  Claims 1, 7, 11, 17 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 7, 11, 17 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 02/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sensharma et al. (US Pub. 20150264567 A1) and further in view of Bao et al. (US Pub. 20150154392 A1).

Regarding claim 1 (currently amended), Sensharma discloses a method for access control, the method comprising: 
requesting, using a user interface (UI) of a user device, (para. 24- User authentication engine 240 instructs facial recognition engine 234 to perform one or more facial recognition processes on captured digital video data); 
(para. 24- Facial recognition engine 234 analyzes the digital video data from front-facing camera 227-1 to locate a face within the digital video data. Once facial recognition engine 234 has located a face, facial recognition engine 234 performs a facial recognition process on the face depicted in the image data. In one embodiment, facial recognition engine 234 extracts one or more facial recognition features (e.g., facial landmarks, relative positions of facial features, etc.) of the face depicted in the image data. Facial recognition engine 234 then compares the extracted facial recognition features to a database, stored in memory 205, of authorized user's facial recognition features); 
determining whether a detected face in the received video data matches a representation of the authorized user of the user device, wherein the detected face in the received video data matching the representation of the authorized user of the user device is associated with a second criteria for authentication(para. 24- Facial recognition engine 234 analyzes the digital video data from front-facing camera 227-1 to locate a face within the digital video data. Once facial recognition engine 234 has located a face, facial recognition engine 234 performs a facial recognition process on the face depicted in the image data. In one embodiment, facial recognition engine 234 extracts one or more facial recognition features (e.g., facial landmarks, relative positions of facial features, etc.) of the face depicted in the image data. Facial recognition engine 234 then compares the extracted facial recognition features to a database, stored in memory 205, of authorized user's facial recognition features: facial features = second criteria for authorization);
determining whether a first heartbeat signal from a finger of the user matches a second heartbeat signal of the user, wherein the second heartbeat signal is measured based on the received video data from the front-facing camera of the user device, wherein a match between the first heartbeat signal and the second heartbeat signal is associated with a third criteria for authentication (para. 25- pulse rate estimator 230 to perform pulse rate estimation on digital video data captured by both front-facing camera 227-1 and rear-facing camera 227-2. In one embodiment, pulse rate estimator analyzes each video data to extract a pulse rate associated with a user depicted in each digital video image; Figs. 1 and 3, para. 35- When the correlation of pulse rates is sufficiently close (for example, when the correlation exceeds a threshold), processing logic authenticates the user and grants the user access to the mobile device: pulse rate = third criteria for authentication); and 
in response to determining in response to determining that the first criteria for authentication, the second criteria for authentication are met, authenticating the user as the authorized user of the user device (Figs. 1 and 3, para. 35- When the correlation of pulse rates is sufficiently close (for example, when the correlation exceeds a threshold), and when the facial features extracted from a user seeking authentication match facial features of an authorized user, processing logic authenticates the user and grants the user access to the mobile device).
	Sensharma does not specifically teach using random gesture challenge, wherein the user response matching the expected response associated with the authorized user 
However, this concept is known and used in the art as suggested by Bao which teaches having random fingerprint/expression prompts as well as having multiple different biometric prompts and associated matching various criteria simultaneously, and therefore, one of ordinary skill in the art would have found it obvious to use in Sensharma to further improve/strengthen security as suggested by Bao (see para. 4, Fig. 2 (expression responses = first criteria for authentication) paras. 41, 51, 57, 64-65, especially paras. 113-114, 119- In this case, this embodiment may be combined with existing face authentication methods. That is, the authentication methods of this embodiment and the prior art may be used simultaneously, wherein the liveness of a user is detected using this disclosure and the identity of the user is detected using an authentication method in the prior art.)

Regarding claim 2, Sensharma discloses in the method of claim 1, further comprising: measuring the first heartbeat signal of the user based on a sensor data from a sensor of the user device interacting with the finger of the user. (para. 25- as well as the hand, arm, etc. captured in the video data)

Regarding claim 3, Sensharma discloses in the method of claim 1, further comprising: measuring the first heartbeat signal of the user based on at least one image (para. 25- pulse rate estimation on digital video data captured by both front-facing camera 227-1 and rear-facing camera 227-2)

Regarding claim 5, Bao discloses in the method of claim 1, wherein the requested random gesture challenge is selected from the group consisting of speaking a phrase and performing a facial gesture. (para. 41- a random sequence comprising at least one expression prompt is generated. The expression prompt is used to prompt a user to take a corresponding expression action. The expression prompt is used to prompt a user to take a corresponding expression action among others. The expression action could be, for example, smiling, winking, opening mouth, sticking tongue out, frowning, and so on)

Regarding claim 6, Sensharma discloses in the method of claim 1, further comprising: detecting the first heartbeat signal and the second heartbeat signal simultaneously with the user response to the requested random gesture challenge.(para. 17, 23- User authentication engine 240 may also activate both cameras 227-1 and 227-2 when the liveness verification or facial recognition processes are performed in parallel. The activation of the cameras 227-1 and 227-2 causes mobile device 210 to capture digital video data with each camera)

Regarding claim 7, Sensharma discloses in the method of claim 1, further comprising: in response to determining at least one of: a first mismatch between the (Figs. 1 and 3, para. 33- when the pulse match likelihood does not exceed the threshold, processing logic may proceed immediately to block 320 to block user access to the mobile device.)

Regarding claim 8, Bao discloses in the method of claim 7, further comprising: in response to registering the failed authenticating of the user as the authorized user of the user device, requesting, using the UI of the user device, a new random gesture challenge from the user interacting with the user device. (para. 42- during two authentication processes, the sequences of expression prompts may be the same or different, wherein the order of prompts comprised in the sequences may be the same or different, and/or the number of prompts comprised in the sequences may be the same or different.  Note- issuing a new random gesture in response to a failed authentication attempt is very well known and used in the art as evidenced by Watson et al. (US Pub. 20180089407 A1)- see para. 64 and therefore, one skilled in the art would have found it obvious to utilize it in Bao as a simple alternative to achieve this desirable effect)

(para. 42- "random" means unpredictable for a user, that is, the "sequence", "statement", "pattern or character" mentioned herein are unpredictable or are hard to predict for users. 3)

Regarding claim 10, Bao discloses in the method of claim 8, wherein the new requested random gesture challenge includes a new expected response associated with the authorized user of the user device. (para. 42-43- during multiple authentication processes, at least two different sequences of "expression" prompts, or at least two different "statements", or at least two different "patterns or characters" may be presented.  At step S2020, expression actions that are taken by the user based on the random sequence are recorded. For example, the expression actions may be recorded using a camera. For example, the recorded expression actions of the user may correspond to the expression prompts in the random sequence. )

Regarding claims 11-16, they are rejected as applied to claims 1-6 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-6.  The applied prior art also discloses the corresponding architecture.  

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433